Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 1 of 7




                    EXHIBIT 2
                             Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 2 of 7



                                                                                                                                                                                               t. Agency Position No.
   POSITION DESCRIPTION (Please Read Instructions on the Back/                                                                                                                                      l?HS346
   2. Reason for Submission                                             4. Employing Office Location                    5. Duty Station                                                        6. OPM Certification No.

  B   Redoscription   ~ New
                                            ~Se,vico
                                        Hdqtrs            (J Rold           Washington
                                                                        7. Fair Labor Standards Act
                                                                                                                DC         Washington
                                                                                                                        8 . Financial Statements Roquired
                                                                                                                                                                               DC
                                                                                                                                                                                  9. Subject to IA Action
     Reestablishment       Other
  Explanation /Show any positions n,p/sced/                             71 Exempt             n     Nonexempt
                                                                                                                        D    becutive Personnel
                                                                                                                             Fir1encial Oi&clo.su<e
                                                                                                                                                            n
                                                                                                                                                           Employmc,n1 and
                                                                                                                                                           Fi,uincial tntero,.1   ~    Yes       DNo
                                                                               1'0Stl!On ::itDlUS                        1. t'os,t,on IS 1.t. :,ens11tv11y                        t 3. Competitive Level Codo
                                                                                                                        -•
                                                                        1 U.
      Recertification                                                                                                                          ZJ                         D
                                                                                                                                                                    3 .• c,~;c,,,
                                                                        ~
                                                                                                                                                  t -,Non,
      GS-11 PHS344                                                             Competitive                                   S...,pe1visOf'V           Sortsitivo                       0680
      GS-12 PH5345                                                             Excoptod /Specffy in Remarks/                 Man4-9ern11
                                                                                                                                                                                               t 4 . Agency Use
                                                                        ;:c:
                                                                                              D SES(CR) ~                                      0     2--Noncritical       CJ 4-,Spocial
  15. Oassif...S/Gtoded by
                                                                        -   SES (Gen.I
                                                         Official Title of Position
                                                                                                                             Nohl>er
                                                                                                                            Pay Plan
                                                                                                                                                         Sonsitive
                                                                                                                                                   Occupational Codo
                                                                                                                                                                                Sensi,ivo
                                                                                                                                                                                 Grade
                                                                                                                                                                                                      1059
                                                                                                                                                                                               tniti.als              Date
  a. v111co or l'er·
     sonnol
     Management
  b.Oepartment,
     Agency or
     Establishment               Budget Analyst                                                                                GS                         0560                        13
  c. Second Love!
     Review

  d. First Level
     Review
  •. Recommenclod by
      SUJ*Vlsor or
   Initialing OfflCO       Budget Analyst                                                                                     GS                          0560                      13
  16. Orgenlzetional Ti1lo of Posilion /if different from offiicsl title/                                               17. Name of Employee /if vacant, specify}


  18. Department, Aoency, or Establishment                                                                  c. Third Subdivision
    DHS/FEMA
  a. Firs! Subdivision                                                                                      d. Fourth Subdivision
    Office of the Chief Financial Officer
  b. Second Subdivision                                                                                     e. Filth Subdivision
     Budget Planning and Analysis Division
                                                                                                            Signature of Employee /optional)
  19. Employee Review-This Is an accurate description of the ma1or
        duties and responsibilities of nny position.

  20.  Supervisory Certification. I certrfy that this is an accurate              this mlormatton is to be used for statutory purposes ,elating to
       statement of the major duties and responsibilities of this position        appointment and payment of public funds, and that false or misleading
       and its organizational relationships, end that the position is             statements may constitute vlolarions of such statutes or thelf
       necessary to carry out Government funcrions for which I em                 implementing regulations.
 _     rewnsible. This certification is made with the knowled~het
 a. Typed Nome end Title of Immediate Supervisor                           jb. Typed Name end Tillo of Higher-Level Supervisor or Manager /options/)
     Shalini Benson - Deputy Budget Director                                     Evan T. Farley - Budget Officer
                                                                                                        I
                                                                                                        I
                                                                                  [Oa,e-            1Si9notu1e -                -      -       -      -     -         -      -    -        -    -          -       joa10-

                                                                       2/9/15
                                                                                                                        Evan Farley E?=!~===-.=: ....            tw..NIICJUIJ.,..,asw


  21. Class,flcation/Job Graifiiig"Ceffioc,n1on. , cerr,1'li wa, "''"· µpsi·                            22. Position Classilica1ion Standards US4d in Classifying/Grading Position
      tion has been classifiad/graded as required by itle 5, U.S. Code,
      in conformance with standards published by tho U.S. Office of
      Persoonel Management or, if no published standards apply direct·                                           Job Family Position · Classification Standard
      ly, consistently with the most applicable published standards.
  Typed Name and Title or Official Takin9 Action                                               -    -            for Professional and Administrative Work in
                                                                                                                 the Accountinq and Budqet Grouo. GS-0500
    Michael            s.                                                                                   Information for Employees.       The standards, and information on their
   HR Advisor                                                                                               application, are available in the personnel office. The classification of the
 Sl9natu,c
                   - -       -    -     - - - -                 -    - -          [Oate- -          -       position moy be reviewed and corrected by the agency or the U.S. Office
                                                                                                            of Personnel Management.          Information on classification/job grading

  ~'\ \t\rt e-\                   c;    ;
                                                 I
                                                                                  I
                                                                                  I
                                                                                         6/2/08
                                                                                                            appeals, and complaints on exemption from FLSA, is available from the
                                                                                                            personnel office or the U.S. Office of Personnel Management.

                                                                                                                                                                                                               I
  23. Position Review                 lni1ials           Oate          Initials            Dato              Initials   I           Date              Initials    I          Date              Initials                Dato
  a. Employee (optional)                         I                                I                                     I                                        I                                             I
 b.Supervisor                                    I                                I                                     l                                        I                                             I
 C.    Classifier                      MS        I   4/2 /15                      I                                     I                                        I                                             I
  24. Remarks
      FPL = GS-13                Position Sensitivity Codes:                                  6·N-N
  25. Description of Major Duties and Responsibilities {See Attached)
 NSN 7540·00·634·4265                                Previous Edition Usable            5008·106                                                                      Of s lRov. 1.sS,
                                                                                                                                                                      U.S. Offoce of Personnel Mo,~ooment
                                                                                                                                                                      FPM Chople< 295




7DE)SJRI                                                                                                              )(0$52,+6)(063JRI
                              Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 3 of 7



                                                                                                                                                                                   1 • Agency Position No.
   POSITION DESCRIPTION (Please Read Instructions on the Back)                                                                                                                           PH5346
   2. Reason for Submission                                          4. Employing Office Location                 5. Duty Station                                                  6. OPM Certification No.

   8   Redescription          ~
                             New
                                        tzJService
                                         Hdqtrs      D     Field         Washington , DC
                                                                     7. Fair Labor Standards Act
                                                                                                                    Washington, DC
                                                                                                                  8. Financial StatemenlS Required                                 9. Subject to IA Action
       Rees1ablishment      0,her
   Explanation (Show any posirlons teploced/                        IJ'I Exempt            D Nonexempt D Financial Oi:;clo;urc
                                                                                                                       Executive Personnel       n       Employment ond
                                                                                                                                                         Financi.,1 ln1cres       1;21 Yes       DNo
                                                                     l   u. l'OSIIIOn ;:,tatus                11 1 . Pos111on ts 11 i . :sens1t1v1ty                               13. Competitive Level Code
       P.eorganizatio:1 (pen                 &    ink
                                                                     r;z
                                                                                                              ....                   ~ 1 ..Non•            0     3 •. critk:al            0680
       changes)                                                              Competitive                               Supervisory           Sensitivo
                                                                             Excepted (Specify in Remarks/    =
                                                                                                              11111
                                                                                                                       Monogcria!
                                                                                                                                     O 2-~Noncriticol Q
                                                                                                                                                                                   14. Agency Use

                                                                     ""'
                                                                     ~   SES (Gen.)        0     SES (CR)     I.J      Nci1hc.r            Sonsitivo
                                                                                                                                                                 4-·Spocial
                                                                                                                                                                    Sensitive              0080
   15 . Clossined/Grodod by                          Official T itle of Position                                      Pay Plan        Occupationol Code             Grade           lnltlals              Date
   a. umce 01 Per-
     sonnel
      Management
   b. Department,
      Agency or
      Estoblishment

   c. Second Level
      Review

   d.Flrst Level
     ReVtew

   c. Rccommcnc:cd by                                                                                                                                                                                      ...,
      Supervisor or
      lnld•dng Office          Budget Analyse
   16. Organizational Title of Position (if different from offiical title/
                                                                                                                         GS                   0560
                                                                                                                  1 7 . Name of Employee (if vaC1Jnt, specify/
                                                                                                                                                                       13                        .-   ~




                                                                                                                  Al ba...-1-t. Oernd C_r-.t"I Kc:-...                           ~ n nr J...,    Fi , Dn1"-:;.
   18. Deportment, Agency, or Establishment
       DHS/ FEMA
                                                                                                     c. Third Subdivision
                                                                                                                                     .. Bt1-.'"'"'·        Po lrf'lo.·~              ,- J      moore.r
   a. First Subdivision                                                                              d. Fourth Subdivision
       Office of the Chief Financial Officer
   b. Second Subdivision                                                                             c. Fifth Subdivision
        Budget        &   Appropriations Liaison Division
                                                                                                    !Signature of Employee (opt,ono/J
   19. Employee Raview-This is an accurate description of the m ajor
         duties and responsibilities o f my position.

   20.    Supervi sory Certification.   I certdy that this is an accurate                                   this mformation ts to be used for statutory putposes relatmg to
          statement of the major duties and responsibilities of this position                               appointment and payment of public funds, and that false or misleading
          and its organizational relationships, and that the position is                                    statements may constitute violations of such statutes or thelf
          necessary to carry out Government functions for which I am                                        implementing regulations.
   _      re!pgnsible. This certification is mada with the knowledgftthat
   e. Typed Neme end Title of Immediate Supervisor                                                j b . Typed Name and Title of Higher-Level Supervisor or Manager (optional/


                                                                                                                           J. Shuback, Acting CFO




   TypedName

                                                                                                      Informat ion for Employees.        The standards, and i nformation on their
                                                                                                      application. are available in the personnel o ffice . The classification of the
                                                                                                      position may be reviewed and coriected by the agency 01 the U.S. Otlice
                                                                                                      of Pe1sonnel Man agement.           Information on c lassificatio n/job grading
                                                                                                      appeals, and complain ts on exemption from FLSA, is available from the
                                                                                                      personnel office or t he U .S. Office of Personnel M anagement.

   23. Position Review                                                                                 lnitiols              Date            Initials             Dato                Initials              Date

   a.    Employee (optional)

   b.Supervisor

   c.    Classifier
   24. Remarks
        This is                                                          Risk position
   25. Description of Major Duties and Responsibilities (See Attached)
   NSN 7540-00·634·4265                           Previous Edition Usable              5008· 106                                                           01" 8 lAov. 1-651
                                                                                                                                                           U.S. Offico ot Pc,sonncl Manooement
                                                                                                                                                           FPM Chllptor 29 5




7DE)SJRI                                                                                                       )(0$52,+6)(063JRI
                Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 4 of 7




                                            Budget Analyst, GS-0560-13

         This position is located in the Federal Emergency Management Agency, Office of the Chief Financial
         Officer, Budget Planning and Analysis Division. The purpose of this position is to provide budget
         fonnulation and/or execution services in one of the following Branches/functional groups: (1)
         Mission Support Branch; (2) Mitigation and PNP Branch; (3) Response and Recovery Branch;
         (4) Coordination Branch; or (5) Manpower Branch.

         The incumbent of this position serves as a budget analyst responsible for providing technical and
         analytical expertise on a variety of issues related to the implementation and administration of the
         Planning, Programming, Budgeting and Execution (PPBE) system throughout FEMA. This
         includes analysis of resources, requirements fonnulation and execution, knowledge of
         management and organizational theory and multi-year programming. The incumbent supports,
         and performs work assigned by the Team Lead (if one is designated), Senior Budget Analyst or
         Branch and/or Division Chief.

         Maior Duties

         Serves as liaison to Agency elements in the development, implementation, coordination,
         evaluation, and management of the Agency's PPBE system, which has a fundamental impact on
         program development, operations, and capabilities at FEMA. As a budget analyst, coordinates
         with program managers in the development and updating of budget requirements to ensure
         effective and efficient operation of the Agency. Utilizes fact-finding and investigative
         techniques that assist the Agency in focusing on its highest priorities for carrying out its mission.

         Incumbent provides FEMA elements with expertise required to support planning, analyzing,
         coordinating, evaluating, and directing the development of budget requirements and allocations
         to support overall Agency objectives. Provides guidance to program and administrative staff in
         the explanation and resolution of problems or questions related to PPBE, primarily programming
         and budgeting.

         Conducts a broad range of special studies and investigations and develops compromises and
         solutions to problems and conflicts that may have an agency-wide impact. Issues and findings
         are reported directly to the Team Lead and/or Branch Chief for decision-making purpose as
         required. These studies can often address controversial issues.

         Reviews Agency program plans, resource projections, budgetary submissions and performance
         objectives provided by the various program and support offices of the Agency to ensure
         compliance with the Department of Homeland Security (OHS) Future Year Homeland Security
         Program (FYHSP) and PPBE as they relate to budget and performance formulation and
         execution. Submits comments and suggestions to Branch management.

         Formulates consolidated Agency budgets for important, substantive national programs on both a
         long and short-term basis. Assists in the preparation of 0MB apportionments and Agency-wide
         allocations. Conducts continuous review and analysis of Agency-wide budget allocations.




7DE)SJRI                                                   )(0$52,+6)(063JRI
                Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 5 of 7




         Researches, evaluates, and provides feedback on problematic trends and patterns in
         programming and budgeting requirements. Participates in strategic (long-term) and operational
         (short-term) planning efforts for the Agency that affects budget and performance. Identifies
         alternative plans and budget requirements whose implementation will enhance the efficiency and
         effectiveness of the Agency.

          Performs other duties as assigned.

         Factor 1. Knowledge Required by the Position

         Knowledge and experience with budget and performance integration and organizational
         principles and practices along with planning, programming, budgeting and execution regulations,
         guidelines and processes in order to: advise program staff throughout the Agency and outside
         the Agency on a variety of situations and issues that involve applying or adapting new theories,
         concepts, principles, and standards, methods or practices for budgetary requirements
         determination.

         Demonstrated ability to select and apply appropriate program evaluation and budget utilization
         techniques in determining the extent of compliance with rules and regulations issued by the
         Agency or in formulating and allocating program budget requirements. This may include
         evaluating the content of new or modified legislation for projected impact upon the Agency's
         programs and budgetary resources.

         Demonstrated ability to analyze, develop criteria for, and evaluate policies and procedures
         affecting agency PPBE requirements; analyze and evaluate the capabilities, effectiveness,
         feasibility and cost of proposed and alternative programs; analyze the impact of resource
         reduction options upon agency capabilities and performance; analyze and validate cost estimates
         of planned or proposed budgetary requirements; develop budget and performance formulation
         guidance as part of the Agency's planning, programming, budgeting and execution process upon
         which program elements multi-year plaris are to be based.

          Factor 2. Supervisory Controls

          The employee works under the general supervision of the Branch Chief who provides broad
          policy guidance. The incumbent independently plans and carries out assignments and provides
          direct support to FEMA elements. Work is reviewed in terms of overall adequacy with respect
          to the effect on overall programs.

          The incumbent works within guidelines that include legislative intent, general Agency
          regulations and policies, DHS publications, 0MB publications, and GAO publications. The
          incumbent must exercise considerable judgment and ingenuity in interpreting or developing
          guidance.

          The incumbent is responsible for significant Agency level budget and program evaluation
          functions and is expected to apply a very high degree of policy and managerial analysis,
          technical knowledge, and imagination and creativity in managing and directing projects and




7DE)SJRI                                                )(0$52,+6)(063JRI
                Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 6 of 7




         recommending solutions to complex problems concerning the administrative and programmatic
         aspects of Agency PPBE operations.

         Factor 3. Guidelines

         The employee uses guidelines that are often ambiguous and express conflicting or incompatible
         goals and objectives, requiring extensive interpretation. The employee also formulates
         interpretations that may take the form of policy statements and guidelines. The employee uses
         judgment and ingenuity and exercises broad latitude to determine the intent of applicable
         guidelines in order to develop policy and guidelines for use throughout the Agency.

         Agency management and senior staff recognize the employee as a subject matter expert in the
         development and/or interpretation of guidance on budget and program evaluation in numerous
         specialized areas (e.g., strategic planning, contingency and emergency planning, risk analysis,
         and budget utilization and control.)

         Factor 4. Complexity

         Work consists of broad functions and processes such as planning and supporting efforts to
         address areas where precedents do not exist and establishing new concepts and approaches.
         Assignments are characterized by exceptional breadth and intensity of effort and often involve
         several activities pursued concurrently or sequentially with the support of others within or
         outside of the Agency.

         The employee makes decisions that involve major uncertainties with regard to the most effective
         approach or methodology to be applied. These uncertainties typically result from continuing
         changes in mission requirements, or new or revised legislation. The employee articulates and
         defends Agency budgetary requirements on critical policy issues, and briefs the Agency's senior
         management on the administration and management of budget and performance requirements.

         The employee exercises judgment and originality in making decisions on whether to implement
         changes in Agency budget allocations. Often the employee develops new standards, methods,
         and techniques. The work frequently involves integrating the activities of multiple program
         areas.

         Factor 5. Scope and Effect

         Work involves analyzing the impact of actual or potential changes in the Agency's FYHSP and
         multi-year investment plans, and recommending appropriate changes to budgetary requirements.
         Work includes assistance to program staff in conducting comprehensive analysis of budgetary
         requirements and available resources to enhance productivity in accordance with Department of
         Homeland Security and FEMA priority programs and projected requirements.

         Work ensures the Agency's ability to respond to major changes in business models and new
         technologies that affect the accomplishment of the Agency mission. Work affects the Agency's
         ability to effectively and efficiently apply available resources. Work enhances the Agency's




7DE)SJRI                                                 )(0$52,+6)(063JRI
               Case 1:18-cv-01580-RCL Document 29-5 Filed 09/09/20 Page 7 of 7




         ability to make informed decisions on the focus and direction of major programs and
         investments, which affects the work of other technical experts or the development of major
         aspects of Agency-wide programs.

         Factor 6. Personal Contacts

         Contacts are extensively with: FEMA Headquarters and Regional staff at all levels; with
         officials in other government departments and agencies; and with external organizations,
         including consultants, contractors, vendors, representatives of professional associations or public
         interest groups, in moderately unstructured settings. Contacts may also be made with senior
         executives and program officials who are several managerial levels removed from the employee,
         when such contacts occur on an ad hoc basis. The incumbent must recognize or learn the role
         and authority of each party during the course of the meetings.

         Factor 7. Purpose of Contacts

         The purpose of such contacts is to influence and persuade employees and managers to accept and
         implement findings and recommendations. The employee may encounter resistance as a result of
         issues such as organizational conflict, competing requirements, or resource problems. The
         employee must be skillful in approach contacts to obtain the desired effect; e.g., gaining
         compliance with established policies and regulations by persuasion or negotiation.

         Factor 8. Physical Demands

         The work is sedentary. Some work may require walking and standing in conjunction with travel
         and attendance at meetings and conferences away from the work site. The employee may carry
         light items such as papers or books, or may drive a motor vehicle. The work does not require
         any special physical effort.

         Factor 9. Work Environment

         The work area is adequately lighted, heated, and ventilated. The work environment involves
         everyday risks or discomforts that require normal safety precautions. The employee may
         occasionally be required to travel.

         Emergency Assignment - Every FEMA employee has regular and recurring emergency
         management responsibilities, though not every position requires routine deployment to disaster
         sites. All positions are subject to recall around the clock for emergency management operations,
         which may require irregular work hours, work at locations other than the official duty station,
         and may include duties other than those specified in the employee' s official position description.
         Travel requirements in support of emergency operations may be extensive in nature (weeks to
         months), with little advance notice, and may require employees to relocate to emergency sites
         with physically austere and operationally challenging conditions.

         Key Requirement - In addition to the travel and relocation that may be required by emergency
         assignments, this position may require occasional non-emergency travel.




7DE)SJRI                                                  )(0$52,+6)(063JRI
